DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
 “means driving and controlling the flow rate” include valves, pumps and  other known functionally equivalent devices
“means for detecting” include photodetectors, as well as other known functionally equivalent devices

“flow controlling component” include vacuum or pressure ducts, as well as other known functionally equivalent devices
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20150132795) in view of Choo (WO 2012078455) and/or Sundvor (US 20150011020).
	With respect to claim 1, Griswold discloses a portable detection system comprising a cup body (Figure 28:4732), a cup lid assembly (Figure 28:4740) having a plurality of fluid chambers (Figure 28:4780a,b).  At least one port (Figure 28:4774a,b) in communication with a flow tube (Figure 28:4772a,b) that extends into the cup body.  This is described in at least paragraphs [0212]-[0218].  Griswold further states that the cup body is supported within a housing (Figure 92:11200) having a detection device (Figure 92:11212).  Griswold, however, does not expressly state that the fluid chambers are reaction chambers for allergen detection or that the detection system includes a sampler.
	Choo discloses the portable allergen detection system comprising a sampler for picking-up and collecting a test sample.  As shown in Fig. 2, various food collecting devices are contemplated, including scoops, corers and swabs.  Figures 12-20 indicate that a plurality of reaction chambers are provided for receiving and processing a test 
Sundvor discloses an allergen detection device comprising a cup body having at least one reaction chamber (Figure 1:110, 130) for processing a test sample, and a detection device (Figure 1:150) disposed in a detection chamber.  The disposable container is received by a housing (Figure 1:205) having an optical assembly (Figure 1:220), processor (Figure 1:240) and a mixing assembly (Figure 1:230).  This is described in at least paragraphs [0061]-[0076].  Sundvor teaches that a sampler (Figure 2A:120) is used to deliver a test sample to the cup body.
Before the effective filing date of the claimed invention, it would have been obvious to use the Griswold portable detection device as an allergen detection system that includes a plurality of reaction chambers and a sampler.  Choo and Sundvor each teach that it is important to quickly test food samples for different allergens, toxins and harmful substances, and that this can be efficiently accomplished using a portable sampler configured to deliver a product sample to a cup body having a plurality of processing and reaction reactions chambers.  Choo and Sundvor show how allergen detection is accomplished using a handheld device that is automatically or semi-automatically operated in a manner that imposes minimal requirements upon a consumer in terms of labor-intensiveness, time-intensiveness, and cost-intensiveness.



	With respect to claims 3-5, Griswold, Choo and Sundvor disclose the combination as described above.  Sundvor further teaches that the cup body comprising the reaction chambers 110, 130 is in fluid communication with a detection device 140, 150 via a flow tube 136.  Sundvor teaches that the flow tube 136 may include a filter assembly in at least paragraph [0048] (“one variation of the outlet port 136 can include a filter proximal the port that prevents material (e.g., material that could adversely affect detection) from passing into the analysis chamber 140 and/or from reaching the detection substrate 150”). 

	With respect to claims 6 and 13, Griswold, Choo and Sundvor disclose the combination as described above.  As discussed above, Choo and Sundvor teach the state of the art regarding portable allergen systems that use rotors and corers to deliver sample material to a cup body for testing.  Choo additionally states that the homogenizer rotor and stator are inserted into the cup body through the port (b) on the top of the cup lid assembly (Other technologies including grinding with a set of spinning prima facie obvious.  See MPEP 2144.04.

	With respect to claim 12, Griswold, Choo and Sundvor disclose the combination as described above.  Griswold shows that the fluid chambers are arranged in a parallel and are capable of receiving a fluid simultaneously.  Choo shows in Figures 12-20 that the plurality of reaction chambers are arranged in parallel for receiving and processing different test samples simultaneously.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20150132795) in view of Choo (WO 2012078455) and/or Sundvor (US 20150011020) as applied to claim 6, and further in view of Glezer (US 8852922).
Griswold, Choo and Sundvor disclose the combination as described above, however do not expressly teach a flow controlling component capable of moving a test sample into the detection device.
Glezer is in the field of assay cartridges (Abstract) and teaches a vacuum micro pump is used for driving and controlling the flow of the extracted allergen protein solution (“The use of multiple waste chambers advantageously allows fluid flow through the multiple chambers to be controlled independently via the application of vacuum or pressure to the waste chamber vent ports”, see column 55, lines 22-24).  Flow through at least one reaction chamber (Figure 27:2710) is regulated using a vent port (Figure 27:2740) and vent conduit (Figure 27:2750) associated with a flow tube (Figure 27:2730).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Griswold with the teaching of Glezer for the purpose of controlling fluid flow using a flow controlling component.  Glezer teaches, for example, that fluid flow through multiple chambers can be controlled independently by selectively activating vent ports in communication with a port opening.  Glezer states that flow controlling components can be configured to allow for the efficient transfer of a large fraction of sample volume without introducing bubbles and may be operated to avoid possible contamination and the escape of sample fluid.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20150132795) in view of Choo (WO 2012078455) and/or Sundvor (US 20150011020) and Glezer (US 8852922) as applied to claim 8, and further in view of Link (US 20100137163).
Griswold, Choo, Sundvor and Glezer disclose the combination as described above.  Although Choo discusses detecting protein in the test sample (“This secondary reagent may combine with the mixed diluent to produce a color change in the presence of a particular protein, such as a peanut protein”, see page 14, first full paragraph), the references do not expressly teach an optical assembly connected to the analytical chamber and a total protein control chamber in the cup lid assembly for providing a fluorescent light and collecting light emissions from the allergen detection reaction in the analytical chamber and the protein absorbance in the total protein control chamber.
Link is in the field of novel microfluidic devices and methods that are useful for performing high-throughput screening assays (Abstract) and teaches the optical assembly is connected to the analytical chamber and the total protein control chamber in the cup lid assembly (droplets can be passed through a measurement volume in which the contents can be interrogated using various means (optical or electrical). The result of the measurement can be used to decide which flow path the droplets should take.  This is discussed in paragraph [0114].  Cells can be sorted according to whether they contain or produce a particular protein, by using an optical detector to examine each cell for an optical indication of the presence or amount of that protein. See, for example, paragraph [0158] (“Cells can be sorted according to whether they contain or produce a particular protein, by using an optical detector to examine each cell for an 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Griswold with the teaching of Link in order to provide at least one reaction chamber comprising detection molecules configured for detecting the presence of an allergen and at least one reaction chamber capable of determining total proteins in the test sample.  Link teaches that multi-step chemical processing (here, fluorescence detection of an allergen target and measuring total protein in the test sample) may be .
	
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20150132795) in view of Choo (WO 2012078455) and/or Sundvor (US 20150011020), and further in view of Link (US 20100137163).
Griswold, Choo and Sundvor disclose the combination as described above.  Choo discusses detecting protein in the test sample (“This secondary reagent may combine with the mixed diluent to produce a color change in the presence of a particular protein, such as a peanut protein”, see page 14, first full paragraph).  The references additionally disclose optical systems for evaluating allergens in the test sample.  Sundvor indicates that the detection means may include a display (and other suitable interface elements) configured to convey information related to the presence/absence of allergens to the user.  The references, however, do not expressly teach an optical assembly connected to the analytical chamber and a total protein control chamber in the cup lid assembly for providing a fluorescent light and collecting light emissions from the allergen detection reaction in the analytical chamber and the protein absorbance in the total protein control chamber and comprises an excitation filter, an emission filter, a photodiode or a photomultiplier tube (PMT), a dichroic part and one or more LEDs.
Link is in the field of novel microfluidic devices and methods that are useful for performing high-throughput screening assays (Abstract) and teaches the optical 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Griswold with the teaching of Link in order to provide at least one reaction chamber comprising detection molecules configured for detecting the presence of an allergen and at least one reaction chamber capable of determining total proteins in the test sample.  Link teaches that multi-step chemical processing (here, fluorescence detection of an allergen target and measuring total protein in the test sample) may be efficiently accomplished using microfluidic systems comprising multiple processing and detection chambers.  Link teaches that optical (and electrical) detection means are well known in the art and suitable for evaluating a variety of chemical, biological and screening assays in a timely and cost-effective manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,908,139. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,908,139 include similar limitations drawn to a portable allergen detection system comprising sampler, a cup body, a cup lid, one or more disposables for receiving and processing the test sample (i.e. a housing having a detection device).  The claims of U.S. Pat. No. 10,908,139 describe the use of optical detection means for measuring fluorescence emissions and total protein absorbance at certain wavelengths, as well as the use of an emission filter, a photodiode, a photomultiplier tube, a dichroic part and one or more LEDs.  Furthermore, the claims U.S. Pat. No. 10,908,139 state that as many as three ports, a corer, a rotor part, a stator, and a filter assembly may be provided in the cup lid assembly.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,835,897. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,835,897 include similar limitations drawn to a portable allergen detection system comprising sampler, a cup body, a cup lid, one or more disposables for receiving and processing the test sample (i.e. a housing having a detection device).  The claims of U.S. Pat. No. 10,835,897 describe the use of optical detection means for measuring fluorescence emissions and total protein absorbance at certain wavelengths, as well as the use of an emission filter, a photodiode, a photomultiplier tube, a dichroic part and one or more LEDs.  Furthermore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799